Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

With respect the claims 1-20, the claims 1-20 recite a series method and device for selective segmentation of Internet-of-thing data in data analytics.  Thus the claims are directed to a statutory category, because a series of method and device for selective segmentation of Internet-of-thing data in data analytics (a series of acts).  Further, the claim is directed to a judicial exception.  The claims recites receiving IoI data from the IoT device, determining that segmentation is to be applied to the IoT data, determining a segment start and a segment end for a segment based on one of a properties represented in the IoT data and a property value represented in the IoT data and providing table. The claims fall in one of abstract ideas, “Mental Process”.  One of The Abstract Ideas categories is “Mental Process " such as concepts performed in the human mind.   An idea standing alone such an unistantiated concept, plan, or scheme, as well as a mental process (thinking) that “can be performed in human mind, or by a human using pen and paper.  Like the invention in Alice Corp, the instant claim is merely limiting the abstract idea to a computer environment by simply performing the idea via a computer to do selective segmentation of Internet-of-thing data in data analytics.  This is abstract idea.  Further, at step 2B, the claims does not have any additional limitations recited that amount to significantly more than the abstract idea.  The claims require no additional limitations.  These generic computer components (processor, memory, etc) are claimed to perform their basic functions method and device for selective segmentation of Internet-of-thing data in data analytics. This recitation of the computer limitations amounts to mere instructions to implement the abstract idea on a computer.   Taking the additional elements individually and in combination, the computer components at each step of method and device for selective segmentation of Internet-of-thing data in data analytics perform purely generic computer functions.  As such, there is no inventive concept sufficient to transform the claimed subject matter into a patent-eligible application.  The claim does not amount to significantly more than the abstract idea itself.  Accordingly, the claim is not patent eligible.
	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Clemm et al. (U.S. Pub. 2017/0295231 A1)
With respect to claim 1, Clemm et al. discloses a computer-implemented method for selective segmentation of Internet-of- Things (IoT) data in data analytics systems (i.e., “A sending computing device sends an internet message including internet message segments toward a receiving computing device. The internet message stores information about a data object that includes property types corresponding to property values”(abstract), further, the specification defines the IoT is a network of physical object or “things” so internet message as IoT claimed invention, further, fig. 1 shows the data object), the method being executed by one or more processors and comprising: 
receiving IoT data from an IoT device (i.e., “A sending computing device transmits, to a receiving computing device, data associated with a data object that is stored in the sending computing device”(0057)); 
determining that segmentation is to be applied to the IoT data (i.e., “Template generation logic 710 generates a plurality of templates 300A-N for a data object 100. For example, based on analyzing a data object 100 and/or a hierarchical data model 108, template generation logic 710 may detect a portion 106 of the data object 100 that includes multiple instances of a particular property type”(0125) and “The field count can be used to determine where a particular segment record ends and where any subsequent segment record begins”(0097)); 
determining a segment start and a segment end for a segment based on one of a property represented in the IoT data and a property value represented in the IoT data (i.e.,  “The field count can be used to determine where a particular segment record ends and where any subsequent segment record begins”(0097) and “Based on a property-type-to-field-identifier mapping, a corresponding property type can be determined for each property value that is stored in the internet message segments”(abstract) or “data object includes properties that can be categorized according to property types. For example, the data object may be structured according to a YANG data model and contain properties related to any of a variety of data, such as data related to a network flow. For network flow data, example properties may include a "source Internet Protocol (IP) address" property type, a "destination IP address" property type, and a "packet count" property type. The property types correspond to property values” (0052)); 
i.e., “A property may be an attribute, a node, and/or any other element in a data object 100 that corresponds to a property value 104. For example, if a data object 100 is a row of a database table, a property may be represented as a column of the database table, and the property corresponds to property values stored in the column”(0061) and Examiner asserts the segment with start and end time so each segments are independently.).  
With respect to claim 2, Clemm et al. discloses further comprising determining the segment start and the segment end using a property-based segment configuration (i.e, “the segment header 406 also includes a segment length that indicates a data length of the internet message segment. The segment length can be used to determine where the internet message segment ends and where any subsequent internet message segment begins. In the example above, each segment record stores a respective template that includes a field count. The field count can be used to determine where a particular segment record ends and where any subsequent segment record begins.”(0097 and “a plurality of templates 300A-N is used to organize property values that are stored in different segments of a network message, such as an internet message” (0087)).  
With respect to claim 3, Clemm et al. discloses the method of claim 2, wherein the property-based segment configuration comprises a property and a timespan, the segment end being determined based on the timespan (i.e., “data object 100 may be a large object that has a first part and a second part. In the first part, the field identifier 202 "2" may correspond to the property type 102 "time", but in the second part, the field identifier 202 "2" may correspond to the property type 102 "location”(0107)).  
With respect to claim 4, Clemm et al. discloses further comprising determining the segment start and the segment end using a property value-based segment i.e., “a plurality of templates 300A-N is used to organize property values that are stored in different segments of a network message, such as an internet message” (0087)).  
With respect to claim 5, Clemm et al. discloses the method of claim 4, wherein the property value-based segment configuration comprises a first value used to determine the segment start and a second value used to determine the segment end ((i.e., “The field count can be used to determine where a particular segment record ends and where any subsequent segment record begins”(0097)).  
With respect to claim 6, Clemm et al. discloses wherein the table records a segment identifier (fig. 4 shows segment 404A, 404N), a start time of the segment, an end time of the segment (i.e., “The field count can be used to determine where a particular segment record ends and where any subsequent segment record begins”(0097)) and one or more of an identifier of an IoT device that provided the IoT data, and a configuration identifier of a segment configuration used to provide the segment (i.e., “Dividing the property-type-to-field-identifer mapping 200 may involve terminating a first property-type-to-field-identifier mapping when the pool of field identifiers is exhausted and starting a second property-type-to-field-identifier mapping that can reuse the pool of field identifiers.”(0122)).  
With respect to claim 7, Clemm et al. discloses wherein the table is stored in different memory than the IoT data (i.e., “For example, the storage may be a YANG data store that stores a data object 100 and/or a hierarchical data model 108. The storage may include volatile and/or non-volatile memory.”(0119)).  
With respect to claims 8-20, the claims 8-20 are rejected as claims 1-7 above since the claims 8-20 are similar as claims 1-7 but different form.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG T VY whose telephone number is (571)272-1954.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on (571)272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.